08/31/2021

              IN THE SUPREME COURT OF THE STATE OF MONTAlk                          L __
                                                                                           Case Number: PR 06-0544
                                        PR 06-0544                           AUG 3 1 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Suprema Court
                                                                            State of Montana
 IN RE PETITION OF CHRISTOPHER A.
 HOFFMAN FOR REINSTATEMENT TO ACTIVE                                         ORDER
 STATUS IN THE BAR OF MONTANA



       Christopher A. Hoffinan has petitioned the Court for reinstatement to active status
in the State Bar of Montana. Hoffman was placed on inactive status on July 10, 2021, for
failing to cornply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Hoffman has provided a letter from the State Bar certifying that
Hoffman has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules. The Petition states that Hoffman is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Christopher A. Hoffman for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Hoffman
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 3 I     day of August, 2021.



                                                               Chief Justi
/94 in .414..
    Justices